 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Tool & Engineering Co., Inc. and Shop-man's Local Union No. 726, of the InternationalAssociation of Bridge, Structural and Ornamen-tal Iron Workers, AFL-CIO. Case 25-CA-10898, 25-CA-10716, and 25-CA-10716-2August 6, 1981DECISION AND ORDEROn August 27, 1980, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.I. THE 8(A)(I) VIOLATIONSThe Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) ofthe Act by interrogating employees concerningtheir union activities;2threatening employees withdischarge and other reprisals for engaging in unionactivities; instructing a supervisor to engage in sur-veillance of employees' union activities; creatingthe impression among its employees that theirunion activities were under surveillance; promul-gating and maintaining an unlawfully broad no-so-licitation, no-distribution rule; instructing employ-ees to remove union penholders; instructing em-ployees to cease or to refrain from distributingunion literature on company property; solicitingemployee grievances; and creating the impressionamong its employees that it would be futile forthem to designate a union to represent them in col-lective bargaining. However, in his Decision, theAdministrative Law Judge credited the testimonyof certain employees concerning conversationswith various management personnel but, in anumber of instances, he failed to make specificfindings with respect to violations alleged by the'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(1) by interrogating certain employees con-cerning their union activities, we do not rely on his statement that severalof these interrogations were unlawful because they were "carried on byhigh ranking managerial officials" and "the employees were not givenany assurances that they would not be subjected to acts of reprisal." Thefact that employees were questioned about their union activities by ad-mitted agents and supervisors of Respondent is sufficient to sustain a vio-lation of Sec. 8(a)(1) with respect to these statements.257 NLRB No. 79General Counsel to have occurred during theseconversations. The General Counsel has exceptedto the Administrative Law Judge's failure to findadditional violations of Section 8(a)(1) arising outof these conversations. For the reasons set forthbelow, we find that Respondent violated Section8(a)(1) of the Act on several occasions in additionto the violations found by the Administrative LawJudge.The Administrative Law Judge found that, onseparate occasions, Respondent's plant superinten-dent, John Scoggan, told employee Charles John-son that Respondent could close down if a unioncame in and that he knew Johnson was involved inthe union organizing drive. The AdministrativeLaw Judge further found that, in a conversationwith Johnson shortly after several employees weredischarged, Scoggan, in response to Johnson'squery as to why these employees were discharged,stated that "I told you I'd fight fire with fire." Inthat same conversation, Scoggan also told Johnsonto "have most of the guys" take off their unionpenholders and that "those guys that have less than90 days [probationary employees] won't be here."Finally, the Administrative Law Judge found that,at the time of Johnson's suspension in March,Scoggan refused to verify Johnson's version of anincident with Supervisor Robert Ashley, statingthat "there's no need to bother with him becausehe's a union guy, too." We find that these state-ments constituted unlawful interrogation andthreats and created the impression that employees'union activities were under surveillance, all in vio-lation of Section 8(a)(1).Similarly, Respondent violated Section 8(a)(1) bycreating the impression that employees' union ac-tivities were under surveillance when Scoggan toldemployee Patrick Grush that he was aware Grushwas in the Union. Respondent further violated Sec-tion 8(a)(1) when Scoggan told employee DavidHenline that, as a probationary employee, he hadno right to "push this union."In addition to the above findings, the Adminis-trative Law Judge found that Respondent's presi-dent, Pinkerton, on one occasion asked employeeBrad Harris how he felt about the Union, and that,on another occasion, Supervisor Wilbur (Bill) Car-penter admittedly asked employee Joel Dossen ifhe "had any doubts in his mind that this unionwould be any different from any other union." Wefind these questions constitute unlawful interroga-tion in violation of Section 8(a)(1).Finally, the Administrative Law Judge found,and we agree, that on one occasion SupervisorCarpenter admittedly waited around the employ-ees' break area to see which of the employees608 AMERICAN TOOL & ENGINEERING CO.picked up union literature which had been leftthere. We find that such conduct constitutes unlaw-ful surveillance in violation of Section 8(a)(1).II. THE UNLAWFUL DISCRIMINATIONThe Administrative Law Judge found that, in ad-dition to numerous violations of Section 8(a)(1)committed by Respondent, it also violated Section8(a)(3) and (1) by discharging employees KimMack, Patrick Grush, and David Henline, by sus-pending and later discharging employee CharlesJohnson, by suspending employee James Zorger,by transferring employee Douglas Stephens to thenight shift, and by denying raises to employeesZorger and Brad Harris. On the same day that theAdministrative Law Judge's Decision in this pro-ceeding was issued, the Board issued its decision inWright Line, a Division of Wright Line, Inc.,3whichset forth a two-step mode of analysis for examiningcausation in cases alleging violations of Section8(a)(3) or violations of Section 8(a)(l) turning onemployer motivation. Although the AdministrativeLaw Judge in the instant case did not apply theprecise Wright Line analysis, and, indeed, could nothave been expected to, we find, for the reasons setforth below, that his analysis is not rendered defec-tive by our decision in Wright Line.4A. February 9 DischargesAs noted in the Administrative Law Judge's De-cision, Respondent learned of the employees' unionactivity, which began in December 1978, sometimein late January 1979.5 Thereafter, Respondent em-barked on a campaign of widespread unfair laborpractices which, as noted above, included surveil-lance, interrogations, and threats to discharge em-ployees engaged in union activity, including specif-ic threats to discharge probationary employees. Inaddition, on February 9, approximately I weekafter the Union filed its petition, employees KimMack, Patrick Grush, and David Henline were dis-charged. With respect to Mack, the AdministrativeLaw Judge found that he was a probationary em-3251 NLRB 1083 (1980).' In applying the mode of analysis first articulated in Wright Line to theallegedly unlawful actions taken by Respondent in this case, we do notsuggest that the Administrative Law Judge might not correctly havefound these discharges to be pretextual, and therefore violative of Sec.8(a)(3) and (1) of the Act, without specific discussion of Wright Line. SeeLimestone Apparel Corp., 255 NLRB 722 (1981). Nonetheless, as we indi-cated in Castle Instant Maintenance/Maid. Inc., 256 NLRB 130 (1981),proper application of such analysis should never alter the proper result.Our concurring colleague agrees we reach the proper result here.We specifically reject Member Jenkins' suggestion that application ofthe Wright Line principles to this case may mislead readers into believingthat the Board will attach significance to articulated reasons for dischargeor discipline that are found to be pretextual in determining whether theemployer would have meted out that discharge or discipline in the ab-sence of protected conduct.'All dates hereafter refer to 1979 unless otherwise specified.ployee first employed by Respondent from Septem-ber to early November 1978, when he was laid offfor lack of work. He was recalled by Respondenton January 15. Shortly after being recalled, Mackwas solicited by the Union and signed an authoriza-tion card. When Mack reported for work on Feb-ruary 9,6 he was called into Scoggan's office. Hewas told that he was being "let go," with the cryp-tic explanation that "we feel as though you don'tenjoy this kind of work." Several days after thedischarge, when employee Charles Johnson askedScoggan why Mack, Grush, and Henline had beendischarged, Scoggan replied, "I told you I'd fightfire with fire."At the hearing, Respondent claimed that Mackwas terminated because he was unable to meet pro-duction requirements. In this regard, Scoggan in-consistently testified that, although he did notrecall whether Mack's performance was satisfac-tory during his initial employment, Respondent had"called him back for a second chance," but his pro-duction had "stayed the same ... it was not up tothe minimum requirements."' Scoggan also initiallydenied that at the time of the discharge he had anyknowledge of the union organization drive. How-ever, when the date of the filing of the Union's pe-tition was pointed out to him, Scoggan acknowl-edged that he knew of the union activity at thattime, but it "had nothing to do with his [Mack's]termination."We agree with the Administrative Law Judgethat the evidence supports a finding that Mack wasdischarged in violation of Section 8(a)(3) and (1).Initially, we find that the General Counsel offeredsufficient evidence to make out a prima facie caseof discrimination. Respondent had shortly beforethreatened to discharge union adherents, particularprobationary employees of which Mack was one.The discharge came within a week of the filing ofthe Union's petition. The explanation given toMack was at best vague and, at worst, might beconstrued to imply that, as a union adherent, hemust be dissatisfied in some way with his job. Fur-thermore, when another employee, Johnson, in-quired as to the reason for the termination of Mackand others he was told, in effect, that the dis-charges were in response to the employees' unionactivity.6 Although the record reveals that Mack was late for work on thatday, Respondent does not allege that tardiness played any part in its deci-sion to terminate him.7 Mack testified that he had some production problems shortly beforehis discharge but that this was due to mechanical difficulties with the ma-chine he was operating. He further testified without contradiction thatSupervisor Robert Ashley and one of Respondent's engineers had similardifficulty when they tested his machine.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn contrast, Respondent contends that Mack wasterminated for poor production. Plant Superintend-ent Scoggan acknowledged that, as claimed byMack, there had been mechanical problems withthe machine Mack was operating at the time of hisdischarge and that the problem persisted afterMack was terminated. Scoggan further admittedthat these difficulties affected production, althoughhe claimed that Mack's allegedly low productionwas not fully attributable to the problems with hismachine. In addition, Respondent offered a docu-ment comparing Mack's production on the secondshift with that of an employee who ostensibly oper-ated the same machine on the first shift and pro-duced a substantially greater number of pieces thandid Mack. Finally, Supervisor Robert Ashley testi-fied that the quality of the parts produced by Mackwas also unsatisfactory.We are of the opinion that the foregoing evi-dence is not sufficient to rebut the General Coun-sel's prima facie showing that union activity was a"motivating factor" in Respondent's decision todischarge Mack inasmuch as Respondent has failedto demonstrate that its discharge of Mack wouldhave occurred in the absence of protected conduct.In this regard, we note that there is no evidencethat Respondent, prior to learning of the union or-ganizing campaign, was in any way dissatisfiedwith either the quantity or quality of Mack's pro-duction. On the contrary, he was recalled by Re-spondent in January after being laid off severalmonths before for lack of work, not poor produc-tion. Respondent's explanation that Mack's per-formance was substandard during his earlier tenurebut that he was nevertheless recalled to give him a"second chance" is further belied by the contradic-tory testimony of Scoggan that he did not recall ifMack had any production problems before he waslaid off in November 1978. Moreover, even assum-ing arguendo that Mack's work performance afterhis recall may have been below that of another em-ployee performing the same function, Respondentexpressed no dissatisfaction with his work until itsuddenly discharged him after the commencementof union activity. In our view, Respondent has notshown a nexus between Mack's performance andits decision to terminate him. Accordingly, we con-clude that Respondent would not have terminatedMack absent union activity and, therefore, the dis-charge violated Section 8(a)(3) and (1) of the Act.Patrick Grush was also terminated by Respond-ent on February 9, allegedly for poor productionand failing to properly make quality checks onparts he did produce. Grush, like Mack, had beenemployed by Respondent for approximately Imonth in the fall of 1978 and was then laid off. Hewas then recalled in early January 1979. Shortlythereafter, Grush became involved in the union or-ganizing activity. The Administrative Law Judgecredited Grush's testimony that he attended severalmeetings, signed an authorization card and, after aJanuary 20 union meeting, wore a union penholderin his shirt pocket while at work. On one occasion,Supervisor Robert Ashley told Grush that wearingthe penholder was not authorized and instructedhim to remove it. On February 9, when Grush re-ported for work he was told by Supervisor Ashleyto accompany him to Plant Superintendent Scog-gan's office. Scoggan said, "You don't have your90 days in do you?" and Grush replied, "No."Scoggan then said, "We're going to have to let yougo" and that he regretted having to terminateGrush but that he was "in the wrong business."Scoggan told Grush he had not been making pro-duction. The Administrative Law Judge creditedGrush's testimony that Scoggan also stated that hethought Grush was involved with the Union.In addition to the above testimony, the GeneralCounsel relied on Respondent's numerous threats,interrogations, the timing of the discharge, andScoggan's statement to Charles Johnson that thethree February 9 discharges were Respondent'smethod of fighting "fire with fire" to make a primafacie showing sufficient to support the inferencethat Grush's union activity was a motivating factorin Respondent's decision to discharge him. We findthat the evidence is sufficient to support such an in-ference. In this regard, we note the substantial evi-dence of Respondent's union animus, as reflectedby the hostility directed toward Grush and otheremployees, the timing of the discharge, and Re-spondent's virtual admission in a subsequent state-ment to an employee concerning the purpose of thedischarge.We find that Respondent has again failed todemonstrate that it would have terminated Grushin the absence of his engaging in union activities.Respondent contends that it terminated Grush foroverall poor production and quality and in particu-lar for failing to make required quality controlchecks on the parts he produced. To support thelatter reason, Respondent points to an incident onor about January 30, in which Grush's supervisorallegedly found that Grush was not making re-quired quality checks.In addition, Scoggan testified that Grush's over-all performance was substandard and that, evenduring his initial employment in the fall of 1978, hisperformance was "just barely adequate." However,Grush had been recalled to work in January and,despite the bleak performance picture painted byRespondent's witnesses, Respondent nevertheless610 AMERICAN TOOL & ENGINEERING CO.did not take any action against Grush until shortlyafter the representation petition was filed andGrush had taken actions in support of the Union.As in the case of Mack, Respondent's purporteddissatisfaction with Grush, even in his initial periodof employment, was suddenly discovered upon theadvent of union activity at its facility and was usedas an after-the-fact justification for his discharge.Moreover, even assuming that the January 30 inci-dent concerning Grush's failure to check parts oc-curred, no action was taken at that time and Re-spondent cannot credibly rely on this incident tojustify the discharge. This is especially true in lightof the intervening event-the filing of the represen-tation petition-which resulted in an intense antiun-ion campaign replete with multiple unfair laborpractices. Accordingly, we find that Respondenthas failed to rebut the General Counsel's primafacie case of discrimination and we conclude thatGrush's discharge violated Section 8(a)(3) and (1).The discharge of David Henline follows a simi-lar pattern. Henline was also originally employedfor approximately 3 months until laid off in No-vember 1978. However, he was recalled the fol-lowing month. The Administrative Law Judgecredited Henline's testimony that he attended threeunion organization meetings in January, wore aunion penholder in his shirt pocket, and passed outunion literature at the plant. On at least one occa-sion, Supervisor Bill Carpenter observed him pass-ing out literature.On February 8, the day before his discharge,Henline was talking to a fellow employee, SteveCornelius, about the possibility of asking manage-ment "to get off our backs because we were doingour job." At that, time Carpenter approached themand told Cornelius that he was bothering Henlineand should return to work. Cornelius then suggest-ed that they all go to Scoggan's office, which theydid. Henline told Carpenter that "Every time Iturn around you are standing right there watchingme." He suggested to Scoggan that "we agree onone thing, that you will start leaving people aloneas far as this union business. We do have a right toorganize." Scoggan replied that "I don't believeyou've got your 90 days in,8and that you have aright to push this union. You're still probationaryhelp." Henline responded that he "was legal." Thefollowing day, Henline reported late for work andwas discharged. Scoggan told Henline that he wasbeing discharged for absenteeism and because hewas "not qualified."We are of the view that the foregoing evidenceconstitutes a prima facie showing that a motivatingHenline testified that at that ime he had been employed approximate-ly 83 days as a probationary emplo ee.factor in Respondent's decision to discharge Hen-line was his union activities. Henline was a con-spicuous and vocal supporter of the Union and, theday before his termination, Scoggan implicitlythreatened him with reprisal for his union activi-ties. In addition, Respondent discharged Henline onthe same day as two other union adherents whosedischarges have been found violative of Section8(a)(3) and Respondent committed numerous otherunfair labor practices at about the same time. Final-ly, we again note the testimony of Charles John-son, credited by the Administrative Law Judge,that Scoggan, referring to the discharges, toldJohnson that he was fighting "fire with fire."We find unpersuasive Respondent's claim that itdischarged Henline for reasons other than his unionactivity; namely, his excessive absenteeism andpoor work performance. Although Henline ad-mitted that he had been warned sometime in Janu-ary concerning absences and for "running badparts," we find it significant that Respondent tookno action against him at that time. Instead, itwaited until I week after the representation peti-tion was filed and I day after he rebuffed Plant Su-perintendent Scoggan's attempt to intimidate himinto ceasing his union activities. In addition, asnoted by the Administrative Law Judge, Henline'srecord had apparently improved subsequent to theJanuary warnings. Under these circumstances, wereject Respondent's asserted legitimate reasons forthe discharge of Henline and, accordingly, weagree with the Administrative Law Judge thatHenline's discharge violated Section 8(a)(3) and (1)of the Act.B. Suspension and Discharge of Charles JohnsonCharles Johnson began working for Respondentin May 1976. It is undisputed that Johnson becameinvolved in union organizing activity in December1978 and thereafter attended several organizationmeetings, passed out authorization cards and unionliterature at Respondent's facility, and served as theUnion's observer at the representation election heldin April. In sum, Johnson was a leading union ad-herent and Respondent learned of his activity inearly January, when Foreman Bill Carpenter wasinformed of it by another employee.In mid-January, Johnson had a conversation withPlant Superintendent Scoggan in which Scoggantold Johnson he knew Johnson was involved withthe Union and "advised" him to tell his brother-in-law to remove a union penholder he was seenwearing. Scoggan also stated that Pinkerton, Re-spondent's president, could "close out the plant anytime he wanted to and move it."611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 12, a few days after the dischargeof employees Mack, Grush, and Henline, Johnsonasked Scoggan why he had fired the employees.Scoggan replied that "I told you I'd fight fire withfire," instructed Johnson to have employeesremove their union penholders, and stated that"those guys that have less than 90 days [probation-ary employees] won't be here."On the morning of March 9, Johnson ap-proached employee Douglas Stephens shortlybefore breaktime and asked to borrow a dollar untilhe could get change for a $20 bill. Foreman RobertAshley walked up to the employees,9and, accord-ing to Johnson, "turned around like he was goingto write somebody up." Johnson testified that atthis point he told Ashley that he "wanted a copyof it because I knew there was union activity goingon in the shop" and that Ashley instructed him toaccompany him to Scoggan's office. In contrast,Ashley testified that he walked up and told John-son to go back to his machine, and that Johnsonbecame "upset" and stated that "this is not a threat;this is a promise. If I meet you outside the compa-ny property ...." Ashley testified that Johnsondid not finish his statement. Both Johnson andDouglas Stephens, who witnessed the conversation,denied that any threat was made. The Administra-tive Law Judge did not make a specific finding asto whether or not Johnson actually threatenedAshley. 10In any event, the Administrative Law Judgefound that a meeting with Scoggan ensued inwhich Ashley related his version of the incident.Johnson denied threatening Ashley and told Scog-gan that Stephens would corroborate him. Scogganresponded that "There is no need to bother withhim [Stephens] because he's a union guy, too." Hethen suspended Johnson for 3 days, and told him itwould be up to the personnel department as towhether or not Johnson could return to work atall. Johnson subsequently returned to work afterhis suspension.The Administrative Law Judge found that John-son's suspension was discriminatorily motivated inviolation of Section 8(a)(3) and (1) of the Act. Inso doing, he relied on the fact that Respondent didnot follow its established disciplinary procedure ofgiving oral and written warnings before a suspen-sion is meted out and that Respondent was not in-terested in ascertaining the truth with respect tothe alleged threat, as evidenced by Scoggan's refus-al to question Johnson's witness, Douglas Stephens.9Johnson testified that he did not recall what Ashley initially said."' For the reasons stated in the Administrative Law Judge's Decisionand our decision herein, we find it unnecessary to make a credibility de-termination in this regardThe Administrative Law Judge also noted Scog-gan's reference to Stephens as "a union guy, too."The evidence fully supports a finding that theGeneral Counsel made a prima facie showing suffi-cient to support the inference that Johnson's unionactivities were a motivating factor in Respondent'sdecision to discipline him. Our conclusion is basedon several factors. First, there is ample evidence ofRespondent's union animus, as reflected by its nu-merous threats and other unfair labor practices,which included threats against Johnson personally.In addition, we find that Respondent's summaryhandling of the incident, along with Scoggan'sdirect reference to Stephens as "a union guy, too,"reflected Respondent's preoccupation with theunion activity and its intention to carry out thepreviously stated intention to punish those employ-ees engaged in union activity.In defense of Respondent's action, ForemanAshley and Superintendent Scoggan both testifiedthat Johnson admitted to threatening Ashley andapologized. However, Respondent offered no evi-dence as to why it suspended Johnson rather thanissue him a warning for a first offense, which wasthe customary practice. Thus, even assuming thatJohnson uttered an implied threat to Ashley, Re-spondent has presented no convincing explanationfor its deviation from the disciplinary procedureutilized prior to the Union's appearance on thescene. Accordingly, we conclude that Respondentviolated Section 8(a)(3) and (1) by suspendingJohnson.Johnson returned to work after his suspensionand apparently worked without incident for ap-proximately 1 month. He testified that he neededsome dental treatment as a result of a work-relatedinjury and Respondent notified him in early Aprilthat for insurance purposes it was essential that hecomplete his treatments in the near future. Johnsontestified that he made an appointment to have sev-eral teeth extracted after work on Friday, April 20.He further testified that he informed ForemanAshley and Albert McMaken, Respondent's per-sonnel director, that he was going to the dentist onFriday and that he would not be at work onMonday, April 23, because he did not feel hewould be able to return to work until Tuesday.Johnson testified that the dentist, a Dr. Parnell,was not in when he went to his office on Fridayand that he was told to return on Monday, April23, which he did. According to Johnson, when hearrived at Dr. Parnell's office on Monday "theyput me off until Tuesday." When he returned homefrom the dentist's office on Monday, he received atelegram notifying him that he had been terminat-ed.612 AMERICAN TOOL & ENGINEERING CO.Personnel Manager McMaken testified that Re-spondent's policy requires employees who will beabsent from work to call in within 2 hours after thebeginning of their shift and that Johnson's shiftbegan at 7 a.m. He testified that about 9 a.m. onMonday, April 23, Scoggan called him on the in-tercom and asked if he had received any notifica-tion from Johnson that he would be absent thatmorning. McMaken told Scoggan he had not. "Shortly thereafter, McMaken met with Scogganand Goff. According to McMaken, they discussedJohnson's "long history of absenteeism and tardi-ness and not calling in," that he was now"AWOL," and that he had been through "the priorsteps and we are at a termination point." McMakenstated that they decided to call Lloyd Peterson,their counsel, who told them if they had a casethey could terminate Johnson. McMaken then pre-pared and sent a telegram notifying Johnson of histermination for "excessive absenteeism and failureto call in and AWOL."Superintendent Scoggan testified that employeeswho are "AWOL" 3 consecutive days are auto-matically terminated. He further testified that, onMonday, Supervisor Ashley came into his office,told him that he had not heard from Johnson, andasked if Scoggan had. Scoggan replied that he hadnot and they called McMaken. Scoggan further tes-tified that, since Johnson was "AWOL" afterhaving already received a 3-day suspension forthreatening a foreman, it was decided "the nextmove was termination." Scoggan testified that hethen instructed the personnel department to sendJohnson a telegram.Supervisor Ashley testified that at no time priorto April 23 did Johnson inform him that he had anappointment with a dentist. Respondent called Bar-bara Craig, an employee at Dr. Parnell's office.Craig testified that Dr. Parnell did not work onMondays and that Johnson did not have a listedappointment either for Friday, April 20, orMonday, April 23. 2 She further testified that shedid not recall whether Johnson came in on Friday,April 20, and did not know if he came in onMonday, April 23, since she does not work onMondays. Finally, Craig testified that on occasion apatient will call for an appointment and Dr. Parnellwill try to fit him into his schedule. If he subse-quently cannot do so, that patient's name will notappear anywhere in the appointment book.We agree with the Administrative Law Judge'sconclusion that Respondent's discharge of Johnsonviolated Section 8(a)(3) and (1). In this regard, we" McMaken denied that Johnson told him at anytime that he asgoing to the dentist either on Friday, April 20, or Monday, April 23"2 A copy of Dr. Parnell's appointment listing for these days was intro-duced by Respondent.rely on the evidence of Respondent's union animus,its unlawful conduct directed against Johnson, in-cluding the suspension in March, and Respondent'sdeviation in Johnson's case from its stated policy ofdischarging employees after they are absent 3 con-secutive days without calling in. We also rely onthe precipitous manner in which Respondent dis-charged him, as reflected in the extraordinary actof sending a Western Union telegram within anhour of its "discovery" that Johnson was absent. 3The evidence offered by Respondent to rebut theGeneral Counsel's case contains a substantial incon-sistency. In an attempt to explain why Johnson wasimmediately discharged for failing to call in by 9a.m. on Monday, Superintendent Scoggan and Per-sonnel Manager McMaken asserted different justifi-cations for Johnson's discharge. As noted above,Scoggan asserted that, since Johnson had been sus-pended I month before, "the next offense that seri-ous is discharge." He testified that he consideredbeing "AWOL" shortly after a suspension forthreatening a supervisor to be "ample justification"for discharge. McMaken, on the other hand, testi-fied that it was decided that Johnson would be ter-minated for excessive absenteeism and failure tocall in. In our view, the inconsistent explanation of-fered by Respondent for its deviation in Johnson'scase from its established policy of discharge afterthree consecutive "AWOL" absences, as reflectedin its assertion of conflicting justifications for John-son's discharge, calls into question its motivation.In addition, to the extent that the discharge wasbased upon Johnson's prior suspension, as claimedby Scoggan, it was unlawful, since we have foundthe suspension violated Section 8(a)(3) and (1). Re-spondent cannot rely on its prior unlawful conductto justify a subsequent action taken against an em-ployee. Under these circumstances, we must con-clude Respondent's discharge of Johnson violatedSection 8(a)(3) and (1).II. ADDITIONAL VIOLATIONSThe Administrative Law Judge found that Re-spondent also violated Section 8(a)(3) and (1) byrefusing to grant wage increases to employeesJames Zorger and Brad Harris, by suspendingZorger, and by transferring employee Douglas Ste-phens to the second (night) shift.With respect to Harris, the record reveals thathe began working for Respondent in July 1978.Approximately 3 or 4 months later, he began work-ing as a "surface grinder." Harris testified that em-m Personnel Manager McMaken's testimony that Respondent "quiteoften" sent telegrams of this type to employees is unpersuasive Indeed.Plant Superintendent Scoggan contradicted McMaken When asked ifthis is the normal procedure, he responded. "In this case it is. es."613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees ordinarily received raises within 60 to 90days after beginning a new job and that, when heasked President Pinkerton in early February aboutsuch a raise, Pinkerton said he would "check itout." However, in the same conversation Pinkertoninterrogated Harris concerning his union sympa-thies and told him that supporting the Union waslike calling Pinkerton a "son of a bitch."'4In a sub-sequent discussion, Plant Superintendent Scoggantold Harris to see his new foreman, Burt Baeurle,and "go through him for a raise... 1."5 Harris tes-tified without contradiction that when he ap-proached Baeurle, he was told that he would re-ceive no wage increase "because of the union peti-tion and union activities coming in that theycouldn't issue any raises." Respondent offered thetestimony of several witnesses who denied thatsuch raises were customary. However, the Admin-istrative Law Judge credited Harris' testimony thatthey were. With respect to Zorger, the parties stip-ulated that he was denied a promised raise becauseof the filing of the representation petition.In Harris' case, we agree with the Administra-tive Law Judge's finding that Respondent violatedSection 8(a)(3) and (1) by denying him a wage in-crease. The General Counsel's evidence concerningRespondent's union animus, as reflected by its nu-merous unfair labor practices directed against itsemployees, including Harris, and the fact that Re-spondent ordinarily gave raises within 60 to 90days to employees similarly situated is sufficient inour view to show that union activity was a moti-vating factor in Respondent's decision. In addition,we note Harris' uncontradicted testimony thatForeman Baeurle told him that no raises werebeing given because of the representation petition.In contrast, the testimony of Respondent's wit-nesses that such raises were not customary wasproperly discredited by the Administrative LawJudge and, therefore, insufficient to rebut the Gen-eral Counsel's case. Accordingly, we find that theevidence fully supports the conclusion that Re-spondent unlawfully denied a wage increase toHarris in violation of the Act.With respect to Zorger, as noted above the par-ties stipulated that he was denied a raise because ofthe petition. Since Respondent's conduct was ad-mittedly prompted by the Union's presence, its'4 Harris was also interrogated by Foreman Francis Miller concerninghis feelings about the Union.5 Although Baeurle's supervisory status is not free from doubt. therecord reveals that Baeurle's predecessor as Harris' foremen. FrancisMiller. is an admitted supervisor, as are the other individuals classified asforemen by Respondent. Accordingly. we believe the evidence is suffi-cient to support a finding that Baeurle is a supervisor within the meaninigof Sec. 2(11). In any event, even if Baeurle is not a supervisor, he wasacting as Respondent's designated agent at least with respect to the issueof Harris' raise and had authority to speak for Respondent in this regardconduct violated Section 8(a)(1) of the Act. 16 Ac-cordingly, Zorger, like Harris, is entitled to receivethe wage increase and be made whole for any lossof earnings caused by the denial.'7The Administrative Law Judge further foundthat Respondent unlawfully suspended Zorger for3 days in July in violation of Section 8(a)(3) and(1). In addition to the evidence concerning Re-spondent's union animus, including the unfair laborpractices directed against Zorger, noted above,Zorger credibly testified that, although he hadindeed been guilty of "running bad parts" as al-leged by Respondent, he was the first employeesuspended for such conduct. Zorger further testi-fied without contradiction that several other em-ployees had on occasion been guilty of the same"offense" and were not disciplined. Thus, the Gen-eral Counsel's showing of union animus and dispa-rate treatment was sufficient to support the infer-ence that union activity was a motivating factor inRespondent's decision to suspend Zorger and Re-spondent has failed to rebut this prima facie case ofunlawful motivation. Accordingly, we agree withthe Administrative Law Judge that Zorger's sus-pension violated Section 8(a)(3) and (1) of the Act.Finally, the Administrative Law Judge foundthat the transfer of employee Douglas Stephens tothe second (night) shift violated Section 8(a)(3) and(1) of the Act. He found that in January Stephensattended a union organizing meeting and thereafterpassed out authorization cards. In late January orearly February, Stephens was approached by Su-perintendent Scoggan, who said that he had heard"through the grapevine" that Charles Johnson, Ste-phens, and another employee were trying to orga-nize a union. Shortly thereafter, Stephens wastransferred to the second (night) shift, ostensiblybecause an inspector was needed on that shift.However, approximately 2 weeks later Stephenswas called into Scoggan's office. At that time,Scoggans said that Respondent was doing awaywith second-shift inspection and told Stephens, "Iam tired of taking your shit." Stephens was thentransferred back to the day shift, but as a machineoperator.Respondent offered testimony that, as notedabove, it needed an inspector on the second shiftE; See. eg.. World Wide Press. Inc.. 242 NLRB 346 (1979); Travis Meat& Seajbod Comnpany 237 NLRB 213 (1978); The May Department StoresCompany d/bh/a Famous-Barr Company, 174 NLRB 170 11969). Respond-ent does not contend that its denial of a wage increase to Zorger wasaccompanied by any assurances that the increase would be granted aftertle representation issue as resolved. See, e.g. Cuttler Laboratories. Inc.,221 NLRH Il (19751).7 See, e.g., World Wide Press. supra. We find it unnecessary to considerwhether the denial of the wage increase also violated Sec. 8(a)(3) asfound by the Administrative Law Judge since it does not affect theremed, See Dravo Lime Compan, 234 NLRB 213 (1978).614 AMERICAN TOOL & ENGINEERING CO.because of quality problems but shortly thereafterdecided that it was more economical to have Su-pervisor Bill Carpenter handle inspection on thenight shift. As to why Stephens was transferredfrom inspector to production, Plant Manager Wil-liam Goff testified that there were no openings fora day-shift inspector. However, SuperintendentScoggan testified that Stephens requested thatScoggan get him "back into manufacturing" if hecould not have a raise in the inspector's job.We agree with the Administrative Law Judge'sconclusion that Stephens' transfer to the secondshift violated Section 8(a)(3) and (1) and that histransfer from the inspector's position to productionalso violated the Act. In particular, we rely on theevidence concerning Respondent's union animusand contemporaneous unfair labor practices, the in-terrogation of Stephens concerning his union activ-ity in concert with other first-shift employees, andthe timing of the transfers, including the almost im-mediate transfer back to the first shift. In contrast,Respondent's evidence concerning allegedly validreasons for the transfers is unconvincing. In thisregard, we note that Respondent's ostensible needfor a second-shift inspector was suspiciously short-lived. We also note that Respondent's witnessesGoff and Scoggan contradicted each other as tothe reason for Stephens' transfer from inspection toproduction, the former attributing the change tolack of a position," the latter claiming that Ste-phens requested the change. Accordingly, we findthat Respondent has failed to meet its burden ofshowing that Stephens would have been trans-ferred absent his union activities. '9THE REMEDYHaving found that Respondent has violated Sec-tion 8(a)(1) and (3) of the Act, we shall order thatRespondent cease and desist therefrom and take ap-propriate affirmative action set forth below to ef-fectuate the policies of the Act.1. Having found that Respondent promulgatedand maintained an unlawfully broad no-solicitation,no-distribution rule in violation of Section 8(a)(1),we shall order that Respondent rescind and revokesaid rule.2. Having found that Respondent violated Sec-tion 8(a)(3) and (1) by discharging employees KimMack, Patrick Grush, David Henline, and Charles" Of course, even if Goffs testimony were credited. Respondent cre-ated this situation by transferring Stephens to the night shift in the firstinstance'9 Although the Administrative Law Judge found that Stephens' trans-fers violated Sec. 8(a)(3) and (1). his recommended Order does not pro-vide for reinstatement of Stephens to his former position as an inspector.Since we find that Stephens' transfer to production was caused by Re-spondent's unlawful conduct, we shall provide the appropriate reinstate-ment language in our OrderJohnson because they engaged in union activity,we shall order that Respondent offer them rein-statement to their former positions or, if such posi-tions no longer exist, to substantially equivalentones without prejudice to seniority or other rightsand privileges previously enjoyed by them. Weshall additionally order that Respondent makethese employees whole for any loss of earnings suf-fered by reason of the action against them, by pay-ment to them of a sum of money equal to whatthey would have earned absent the unlawful con-duct, less net earnings, if any, during such period,in accordance with F. W. Woolworth Company,20with interest thereon to be computed in the mannerprescribed in Florida Steel Corporation.213. Having found that Respondent violated Sec-tion 8(a)(3) and (1) by suspending employees JamesZorger and Charles Johnson because of their unionactivity, we shall order that Respondent rescindand revoke said suspensions and expunge from itsrecords any memoranda of or reference thereto.We shall additionally order that Respondent makethese employees whole for any loss of earnings suf-fered by reason of this unlawful conduct in themanner set forth above.4. Having found that Respondent violated Sec-tion 8(a)(1) by failing and refusing to grant a wageincrease to employee James Zorger and violatedSection 8(a)(3) and (1) by refusing a wage increaseto employee Brad Harris, we shall order that Re-spondent grant such wage increases. We shall addi-tionally order that Respondent make Zorger andHarris whole for any loss of earnings suffered byreason of this unlawful conduct22in the manner setforth above.5. Having found that Respondent violated Sec-tion 8(a)(3) and (1) by transferring employee Doug-las Stephens to its night shift and later back to theday shift as a production employee because of hisunion activity, we shall order that Respondent,upon request, reinstate him to his former positionas an inspector and make him whole for any loss ofearnings suffered by reason of the discriminationagainst him in the manner set forth above.2o 90 NLRB 289 (1950)2' 231 NLRB 651 (1977). See, generally. Isis Plumbing d Hieating Co.,138 NLRB 716 (1962).:2 Since we agree with the Administrative Law Judge's conclusion thatHarris was denied a raise in violation of Sec 8(a)(3) and (1), we find thathe would have received a raise at least 90 days after he began working asa grinder However, since the record is unclear as to the exact date thatHarris attained that classification, we shall leave to compliance the deter-mination of the exact date the raise would have been granted absent theunion activity.With respect to Zorger, Respondent admits that he was denied a raisebecause of the union petition. We shall leave to compliance the determi-nation of the exact date such a raise would have been granted absent Re-spondent', unlawful conduct615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, we conclude that Respondent's numer-ous and serious unfair labor practices clearly "dem-onstrate a general disregard for the employees' fun-damental statutory rights."23Accordingly, weagree with the Administrative Law Judge that abroad order is warranted in this case and we shallso provide.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,American Tool & Engineering Co., Inc., Ft.Wayne, Indiana, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning theirunion activities, interests, and desires and the activ-ities of other employees.(b) Threatening employees with discharge orother reprisals for engaging in union activities.(c) Instructing its supervisors to engage in sur-veillance of employees' union activities.(d) Creating the impression among its employeesthat their union activities are under surveillance.(e) Engaging in surveillance of employees' unionactivities.(f) Instructing employees to remove union pen-holders or other union insignia.(g) Instructing employees to cease or to refrainfrom distributing union literature on companyproperty.(h) Promulgating and maintaining an unlawfullybroad no-solicitation, no-distribution rule.(i) Soliciting employee grievances.(j) Creating the impression among its employeesthat it would be futile for them to designate aunion to represent them in collective bargaining.(k) Failing to grant promised wage increasesduring the pendency of a representation petition.(I) Discriminatorily assigning employees to moreonerous and inconvenient duties or work shifts be-cause they engaged in union activities.(m) Discriminatorily failing and refusing to grantwage increases to employees because they engagedin union activities.(n) Discriminatorily suspending or terminatingthe employment of employees because they en-gaged in union activities.(o) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof their Section 7 rights.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:"' Hickmot Foods. Inc., 242 NLRB 1357 (1979).(a) Offer to Kim Mack, Patrick Grush, DavidHenline, and Charles Johnson reinstatement totheir former positions or, if such positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightspreviously enjoyed, and make them whole for anyloss of pay suffered by reason of the discriminationagainst them, with interest, in the manner set forthin the section of this Decision entitled "TheRemedy."(b) Pay to James Zorger and Brad Harris the in-crease in wages they would have received absentthe discrimination against them, and make themwhole for any loss of pay suffered by reason of thediscrimination against them, with interest, in themanner set forth in the section of this Decision en-titled "The Remedy."(c) Make Charles Johnson and James Zorgerwhole for any loss of pay suffered by reason oftheir discriminatory suspensions, with interest, inthe manner set forth in the section of this Decisionentitled "The Remedy."(d) Rescind and revoke the suspensions given toCharles Johnson and James Zorger and expungefrom its records all memorandums of or referencesthereto.(e) Rescind and revoke its no-solicitation, no-dis-tribution rule.(f) Upon request, reinstate Douglas Stephens tohis former position as an inspector on the day shiftor, if such position no longer exists, to a substan-tially equivalent position, without prejudice to hisseniority or other rights previously enjoyed, andmake him whole for any loss of pay suffered byreason of the discrimination against him, with inter-est, in the manner set forth in the section of thisDecision entitled "The Remedy."(g) Post at Respondent's place of business in Ft.Wayne, Indiana, copies of the attached noticemarked "Appendix."24Copies of said notice, onforms provided by the Regional Director forRegion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."616 AMERICAN TOOL & ENGINEERING CO.(h) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.MEMBER JENKINS, concurring:I agree with the result reached by my col-leagues, but not the time and ink they have spentlogging the route in applying Wright Line, a Divi-sion of Wright Line, Inc., 251 NLRB 1083 (1980), toa "pretext" case.Wright Line is a method of determining a case inwhich more than one true (not specious or pretex-tual) reason-one or more unlawful reasons andone or more lawful-played a part in a discharge.Only one of the five discharges involves a possi-ble dual or mixed motive, that of Henline. Theother four, Mack, Grush, Johnson, and Zorger, areplainly pretext cases and so found by the Adminis-trative Law Judge, albeit in awkward and turgidfashion. To apply a Wright Line analysis to thesecases is redundant, and leads to the conclusion thatevery pretextual reason warrants a Wright Lineevaluation-which is erroneous.Henline's case is slightly, but not much, differ-ent-principally because the Administrative LawJudge used "substantially, if not totally, motivated"language in his case (ALJ sec. III,B). Yet, in thenext paragraph he applies a routine pretext analysisand finds the discharge "predicated upon a discrim-inatory motive." He also uses the same analysis inthe paragraph immediately preceding the "substan-tially ..." phrase, and his discussion which fol-lows is also directed at the pretextual quality ofRespondent's defenses.Use of Wright Line analysis in "pretext" casesadds nothing except hollow words, and may con-fuse the readers into thinking that pretextual rea-sons are entitled to some weight, that specific proofof motive is required where it is not, or similarerrors. Indeed, some of these arguments are alreadybeing advanced. Thus, I do not subscribe to thecourse followed here by my colleagues.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT interrogate our employeesconcerning their union activities, interests, anddesires and the activities of other employees.WE WILL NOT threaten employees with dis-charge or other reprisals for engaging in unionactivities.WE WILL NOT instruct our supervisors toengage in surveillance of employees' union ac-tivities.WE WILL NOT create the impression amongour employees that their union activities areunder surveillance.WE WILL NOT engage in surveillance of ouremployees' union activities.WE WILL NOT instruct our employees toremove union penholders or other union insig-nia.WE WILL NOT instruct our employees tocease or to refrain from distributing union lit-erature on company property.WE WILL NOT promulgate and maintain anunlawfully broad no-solicitation, no-distribu-tion rule.WE WILL NOT solicit employee grievances.WE WILL NOT create the impression amongour employees that it would be futile for themto designate a union to represent them in col-lective bargaining.WE WILL NOT refuse to grant promisedwage increases during the pendency of a rep-resentation petition.WE WILL NOT discriminatorily assign em-ployees to more onerous and inconvenientduties or work shifts because they engaged inunion activities.WE WILL NOT discriminatorily fail andrefuse to grant wage increases to employeesbecause they engaged in union activities.WE WILL NOT discriminatorily suspend orterminate the employment of employees be-cause they engaged in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Kim Mack, PatrickGrush, David Henline, and Charles Johnsonreinstatement to their former positions or, ifsuch positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges previ-ously enjoyed, and make them whole for anyloss of pay suffered by reason of the discrimi-nation against them, with interest.WE WILL pay to James Zorger and BradHarris the increase in wages they would havereceived absent the discrimination againstthem, and make them whole for any loss ofpay suffered by reason of the discriminationagainst them, with interest.WE WILL make Charles Johnson and JamesZorger whole for any loss of pay suffered byreason of their discriminatory suspensions,with interest.WE WILL rescind and revoke the suspen-sions given to Charles Johnson and JamesZorger and expunge from our records anymemorandums of or references thereto.WE WILL rescind and revoke our no-solicita-tion, no-distribution rule.WE WILL, upon request, reinstate DouglasStephens to his former position as an inspectoron the first shift or, if such position no longerexists, to a substantially equivalent position,without prejudice to his seniority or otherrights previously enjoyed, and make himwhole for any loss of pay suffered by reasonof the discrimination against him, with interest.AMERICAN TOOL & ENGINEERINGCO., INC.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge:Upon original unfair labor practice charges filed in Case25-CA-10716 on March 7, 1979, Case 25-CA-10716-2on April 16, 1979, and Case 25-CA-10898 on May 4,1979, respectively, by Shopman's Local Union No. 726,of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, herein called theUnion, against American Tool & Engineering Co., Inc.,herein called Respondent, amended complaints wereissued by the Regional Director for Region 25 on behalfof the General Counsel, in Cases 25-CA-10716 and 25-CA-10716-2 on April 17, 1979, and in Case 25-CA-10898 on June 13, 1979, respectively. Said cases wereconsolidated for hearing in an order of the Regional Di-rector for Region 25 on July 20, 1979.In substance the complaints, as amended, allege that,between September 1978 and April 1979, Respondentthrough its managerial staff coerced and restrained em-ployees on numerous occasions, in violation of Section8(a)(1) of the National Labor Relations Act, as amended,herein called the Act; and that it discriminated againstseveral of its employees by ceasing to provide employeeswith cotton work gloves, refusing to grant scheduled andpromised wage increases, and suspending, discharging,failing, and/or refusing to reinstate said employees, allbecause said employees joined or gave assistance to theUnion, or engaged in other concerted activities, in viola-tion of Section 8(a)(3) of the Act; and because an em-ployee gave testimony under the Act, in violation ofSection 8(a)(4) of the Act.Respondent timely filed answers denying the allega-tions set forth in the complaints.The hearing in the above-consolidated matter was heldbefore me in Fort Wayne, Indiana, on August 15 andSeptember 17, 18, 19, and 20, 1979. Briefs have been re-ceived from counsel for the General Counsel and counselfor Respondent, respectively, which have been carefullyconsidered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is now and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Indiana. At alltimes material herein, Respondent has maintained itsprincipal office and place of business at Fort Wayne, In-diana, herein called the facility, where it is engaged inthe sale and distribution of machine castings and relatedproducts.During the past year, a representative period, Re-spondent, in the course and conduct of its business oper-ations, sold and distributed at its facility products valuedin excess of $50,000 which were shipped from said facili-ty directly to States other than the State of Indiana. Alsoduring the past 12 months, which period is representa-tive, Respondent, in the course and conduct of its busi-ness operations, purchased, transferred, and delivered tothe facility goods and material valued in excess of$50,000 which were transported to said facility directlyfrom States other than the State of Indiana.The complaint alleges, the parties stipulated, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the parties stipulated, and I findthat Shopman's Local Union No. 726, of the Internation-al Association of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, herein called the Union, is now andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.618 AMERICAN TOOL & ENGINEERING CO.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent, an Indiana corporation, maintains its prin-cipal office and business facility at Fort Wayne, Indiana,where it produces machine castings and machine partsfor the automobile industry as well as other industries. Ithas about 60 employees distributed over three workshifts.The parties herein stipulated that, at all times materialherein, the following named persons occupied positionsset opposite their respective names, and have been andare now agents of Respondent at the facility, acting onits behalf, and are supervisors within the meaning of Sec-tion 2(11) of the Act: John F. Scoggan, plant superin-tendent; William Goff, plant manager; Dwight Pinkerton,president; Albert McMaken, director of purchasing andpersonnel; Wilbur Carpenter, foreman; Robert Ashley,foreman; Francis Miller, foreman; and Steve Morr, fore-man.The parties further stipulated that on or about Novem-ber 17, 1977, the Respondent promulgated and has sincethen maintained an overly broad no-solicitation rulewithin the meaning of Republic Aviation Corporation v.N.L.R.B., 324 U.S. 793 (1945), as follows:Employees must not solicit or distribute any writtenor printed material to other employees in produc-tion or work areas during scheduled hours of work.Respondent has work rules and a disciplinary proce-dure outlined in its pamphlet entitled "Employment Poli-cies" for employees which provide in pertinent part that:i. The probationary period of employment is 90days, during which new employees may be termi-nated at anytime for unsatisfactory progress andwork performance. Such employee must work the60 day minimum of the 90-day period.2. Tardiness. An employee should call in and givehis name, department, and the name of his supervi-sor.3. Absences. An employee should notify his super-visor in advance or within two hours after the startof the shift, and give his name, department andname of his supervisor.The disciplinary procedure for violating workrules is as follows:1. Oral warning2. Written warning3. Suspension4. Involuntary terminationThe oral warning is given by the immediate supervisorwith a notation of said warning inserted into the employ-ee's personnel record. The written warning is presentedto the employee by the employee's supervisor, explainingthe violation and what action the Company will take onany further violation of company policy. When an em-ployee is suspended, he is suspended without pay for upto three working days or termination. The violation ofwork rules need not be the same rule in order to receivethe next highest penalty.With respect to new employees, a new employee maywork 35-40 days, 60-75, or even 80 days before Re-spondent makes a decision as to whether he is to contin-ue in its employ.With respect to absences, an employee may have twoor three absences a month before he is given an oralwarning. However, all employees should call within thefirst 2 hours of the start of the work shift. If absenteeismis excessive, Respondent may require the employee tobring a doctor's excuse. An employee is late if he reportsto work any time after 7 o'clock. If the employee doesnot call in by 9 o'clock he is considered AWOL. Anautomatic termination results after 3 days' absence with-out calling in. Respondent generally terminates an em-ployee on a Friday, rather than during the workweek.The notice of discharge is generally given in person orby letter.Respondent had a shop committee composed of rotat-ing members (employees) to resolve labor problems withmanagment. The members of the committee were electedby the employees and the committee operated until Feb-ruary 2, 1979,1 when Respondent received a letter fromthe National Labor Relations Board.2B. The Union Activity of Employees and Respondent'sKnowledge Thereof and Reactions TheretoEmployee Charles (Charlie) Johnson was employed byRespondent in May 1976 and has worked in several de-partments of the plant. Johnson undisputedly testifiedthat he became involved in union activities in December1978. In January 1979, he and other employees distribut-ed union literature on the Company's parking lot. There-after he had a conversation with Plant SuperintendentJohn Scoggan about the Union, during which Scoggansaid, "We will fight fire with fire." Johnson said heasked Scoggan what he meant by the latter statementand Scoggan said, "Well, you have a brother-in-law thatworks on the second shift and he is wearing ...well heis participating in union activity and has a union pen-holder in his pocket, a penholder; I would advise you tohave him take it out." Johnson said his brother-in-law isRoger Boggs. He said Scoggan also said that Pinkertoncould close out the plant and move it any time hewanted to.Johnson also served on the shop committee (composedof employees and management representatives) until itwas suspended by Respondent in February 1979, after itreceived the petition from the National Labor RelationsBoard. At that time, Johnson said Scoggan told him he(Scoggan) knew he (Johnson) was participating in theUnion and Johnson said he replied, "Yes, it's probable."On examination Scoggan denied that he made the interimremark. 3' All dates herein refer to the year 1979 unless specifically specifiedotherwise.'The above facts are not disputed and are not in conflict in the record.' I credit Johnson's testimony and discredit Scoggan's denial thereof,not only because I was persuaded by their conduct on the stand thatConinued619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancis Miller, a foreman, was employed by Respond-ent in December 1977 until April 1979. He was a fore-man in the grinding section and testified that he firstlearned that there was a union drive in the plant in lateJanuary 1979. Thereupon, he told Plant SuperintendentJohn Scoggan and Foreman Wilbur (Bill) Carpenter that hehad heard rumors of union activities. Scoggan told him tokeep his ears open and see if he could hear any more. InMarch, Miller said he gave his statement to the NationalLabor Relations Board, after which Scoggan asked himwhat did he tell the National Labor Relations Board.Miller said he gave Scoggan a copy of his statementgiven to the Board and Scoggan told him he (Miller)made him (Scoggan) a liar by telling the National LaborRelations Board that he (Scoggan) knew of the union activi-ties in January.Foreman Wilber Carpenter undisputedly testified to aconversation he had with 60-year old employee CharlesAustin, as follows:THE WITNESS: It happened in early January on aSunday. I was sitting at home watching a footballgame and the telephone rang and it was Mr. Austin.And he asked me "What the hell's going on?" AndI said, "What are you talking about?" And he said,"I just had four guys over here trying to get me tosign a union card." And he said, "I thought youought to know about it if you don't know." And Isaid, you know, "I don't know anything about it,"And he said, "Well, Charlie Johnson and CharlieNewton, Steve Cornelius, and Doug Stephens cameover to his house and tried to talk him into signinga union card. And he said, "Bill, I don't want noth-ing to do with that." He said, "I don't know whatthe hell they're trying to prove." And he said,"They told me that they were going to have ameeting some place at sometime." And I asked him,and I said, "Charlie, are you going to the meeting?"And this was not in a serious manner, it was in ajoking manner. [Emphasis supplied.]Q. (By Mr. Sherr) Would you continue with theconversation?A. Okay. I asked him if he was going to theunion meeting and he said "no." And he said all hewanted to do was just to inform me of what wasgoing on so that I would know.CredibilityConsiderable questions of credibility are raised by thetestimonial versions of employees verses managerial per-sonnel of Respondent. Additionally, the record containsa great deal of detail described by the several witnesseswith respect to each of the conversations held betweenemployees and management. Except for the testimony ofForeman Francis Miller, whom I credited, most of thetestimony by management officials, Superintendent JohnScoggan, President Dwight Pinkerton, and ForemenRobert Ashley and Wilber Carpenter consisted of denialsto statements or questions attributed to them by employ-Johnson was truthful and Scoggan was not, but also because Johnson'saccount is consistent with the testimonial accounts of other employeewitnesses, infra, with respect to Respondent's antiunion conduct.ees. Essentially, however, I have discredited their (man-agements') numerous denials and most of their affirma-tive testimony because not only was I persuaded by theirdemeanor that they were not testifying truthfully, but theconsiderable circumstantial evidence of record reinforcesmy resolutions. Conversely, while I was not persuadedby every aspect of the employees' demeanor for truthful-ness, I was substantially persuaded by their demeanorand the circumstantial facts, that their testimony wastruthful to the extent that it is consistent with my find-ings. Other factors considered in resolving credibility areexplained under analysis and conclusion herein.Analysis and ConclusionA determination of the validity of the allegations withwhich Respondent is charged and the corresponding de-fenses asserted by it in response thereto depend largelyupon a determination of the veracity of the several wit-nesses whose testimony is highly conflicting. While it isdifficult in some instances to resolve such vexing ques-tions of fact to which the parties alone bear witness, Ihave considered the relationship of each witness to theparty on whose behalf he testified, the readily respon-sive, nonselective, nonexaggerating, consistent, andstraightforward manner in which he testified, the reason-ableness of efforts made by the parties to bring essentialwitnesses and appropriate documentary evidence beforethe court, as well as how such testimony or other evi-dence relates to the logical consistency of all the evi-dence of record and the sequence of events as they tran-spired.It is established by stipulation of the parties, and I sofind, that Respondent promulgated and maintained anoverly broad no-solicitation/no-distribution rule in viola-tion of Section 8(a)(1) of the Act.The undisputed and credited evidence of record showsthat Charles (Charlie) Johnson became involved with theUnion in December 1978; that in mid- or late January1979, employees Charlie Johnson, Douglas (Doug) Ste-phens, Joel Dossen, Patric (Pat) Grush, David Henline,and Charles Newton attended a union organizing meet-ing on January 20; that on January 21 and thereafter em-ployees Charlie Johnson, Pat Grush, David Henline, andCharles Newton wore union penholders into the plant;and that Charlie Johnson, Doug Stephens, and JoelDossen distributed union literature on the plant's parkinglot.The credited evidence of record further shows thatForeman Francis Miller acknowledged that he learnedabout the employees' union activity in late January andthereupon informed Plant Superintendent John Scogganand Foreman Wilbur (Bill) Carpenter of such fact. Fore-man Carpenter acknowledged he learned about the em-ployees' organizing or union activities during a telephonecall from employee Charlie Austin in early January 1979,during which Austin advised him that employees CharlieJohnson, Charles Newton, Steve Cornelius, and DougStephens were involved in the organizing effort. Conse-quently, I hereupon conclude and find that Respondent,through its managerial staff (Miller, Scoggan, and Car-620 AMERICAN TOOL & ENGINEERING CO.penter), had knowledge of the employees' union activi-ties in mid-January 1979.The undisputed testimony of employee Pat Grush andForeman Robert Ashley shows that, on January 30,Grush did not check his parts with the gauge as he wasrequired to do, and that Foreman Ashley verballywarned him about not doing so every 10 parts. He wastold Respondent could not tolerate unchecked parts andGrush promised he would thereafter check his parts asdirected and make his production.Perhaps the only significant discrepancy in the testi-monial versions of Grush and Ashley is the date of theincident. Grush testified the incident occurred on Janu-ary 30 and Ashley testified it occurred in January. Ineither event however, the record does not show that atthat time Grush was terminated or warned about termi-nation in the future. Grush continued to testify as fol-lows:Q. All right. February 9th, the last day that youworked. What happened on that day?A. As I went in to work, I clocked in. Mr. Pin-kerton asked me how my job was and how I wasdoing and I said, "Fine." And he walked away, andI went to my job. At approximately 3:30 on the 9thof February, Bob Ashley come to me and said,"Don't start work yet." And I walked over by thetime clock and he said, "Follow me to John'soffice." So I did. And we walked in and he closedthe door.Q. You asked for a witness?A. Yes.Q. What did they tell you?A. No.Grush further testified that Scoggan said, "You don'thave 90 days in do you?" and he said "No." Scogganthen said, "[W]e're going to have to let you go .... Itis with deepest regrets to terminate you," but "you're inthe wrong business, you're not making production." Hetold Scoggan he was making it on operation 10 butScoggan told him that he (Grush) was involved in unionactivity and asked him did he have anything to do withthe Union. Grush said he did not respond. Superintend-ent Scoggan denied that he made any such comments orinquiries about the Union.Employee Kim Mack testified that he was first em-ployed by Respondent from September 26, 1978, to earlyNovember 1978, when he was laid off for lack of partsfrom another company. He was recalled by Respondenton January 15, 1979, and worked on the right angle linewhere he made production nearly every day. He wassubsequently put on sandblasting where he did not makeproduction easily. On or about January 25, Foreman BobAshley told him he would have to get out at least 200parts that day. He further testified that in early Februaryhis parts were not coming out right (for shape and finish)and the corresponding employee on the prior shift, RickJones, was having the same problem. The Companyknew about the machine problem and sent one of its en-gineers to repair it. Mack said he observed the engineerrunning parts and that he was running some good partsand some defective ones.On February 9, Mack said he reported to work I hourlate and punched in. Foreman Ashley told him to comewith him to the office. Mack continued to testify as fol-lows:And when I went into the office, John said some-thing to the effect of, "how're you doing?" Andthen he said, "I am afraid I am going to have to letyou go." He said, "We feel as though you don'tenjoy this kind of work." And he handed me mypaycheck; and that's just about the extent of whatwas said.He said nothing was said to him about his productionat that time. Plant Superintendent John Scoggan testifiedthat Mack was unable to get the production requirement,that his learning was not improving, and that was whyhe was terminated. He acknowledged on cross-examina-tion that his discharge of Mack was after he had learnedabout the union drive. He also acknowledged that whileMack was employed Respondent had a water manifoldproblem where Mack worked which affected his produc-tion to some extent. Foreman Ashley testified thatMack's production and attendance were poor whileMack was a probationary employee, and he was termi-nated for those reasons.David E. Henline was first employed by Respondentfrom August 14, 1978, until early November 1978. Hedid not have 90 days when he was called into the officeand informed by Scoggan that they had to get rid of oneman, and he was that man. Scoggan also told him he wasnot quite qualified. Nevertheless Henline was recalled bythe Respondent on December 4, 1978, when he was as-signed to clean machines, and later assigned to operation60. He said he attended a meeting at which the employ-ees discussed the Union in January 1979. He signed aunion card on the plant's parking lot. He also attended ameeting on January 20 where he received a union pen-holder and literature. He placed the union literature on atable in the plant's canteen and later saw Foreman BillCarpenter pick up the literature. He wore his union pen-holder to work the day after January 20.Henline further testified that the following occurredon February 8, 1979:A. Jim Betts and Mr. Scoggan went into theoffice. I seen those two. I was running in operation30 and I could look right through the window andsee them.Q. How long were they in the office?A. They were in there approximately 35 minutes.Q. All right. What happened?A. During this time, Steve Cornelius was walkingby my machine and I called him over and I said,"why don't we just have a talk with them and tellthem to get off our backs because we were doingour job."And during this time, Bill Carpenter came up andstarted hollering. Well, he didn't holler, he startedtalking to Steve Cornelius and he said that he wasbothering me, to go on back to the machine.Q. And what did you say?621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I told him to wait a second and he didn'tbother me. And Steve Cornelius said, "Let's go into the office."Q. At that time, who went into the office?A. Bill Carpenter, Steve Cornelius, and myself.Q. Tell us as carefully as you can what eachperson said.A. There was talk as far as Bill Carpenter comingup and talking to Steve Cornelius as far as bother-ing me ...And after that, Bill Carpenter looked at me andsaid, "How come you are staring at me. Are youtrying to intimidate me or whatever?"And I said, "Well, everytime I turn around youare standing right there watching me ...."Okay. And at this time, Mr. Scoggan says, "Well,I don't think we are coming to any kind of agree-ment."And I asked him then, I said, "Can we agree onone thing, that you will start leaving people aloneas far as this union business. We do have the rightto organize."And he looked at me and he grabbed a paper andhe says, "Well, I don't believe you've got your 90 daysin, and that you have a right to push this union."He said, "You're still probationary help."On the next day February 9, Henline said he reportedto work a few minutes late, got a cup of coffee, andwent to his machine on operation 60. Foreman Bill Car-penter came to him and told him he had to cut back aman on the right angle line and he was transferring him4-hours on operation 60 and 4 hours on operation 30.After lunch he went to work on operation 30 and, afterworking a while, Foreman Bill Carpenter came to him,shut off his machine, and told him he wanted to see himin the office. He asked for a witness but Carpenter re-fused, and he accompanied Carpenter to the office ofScoggan, who told him he had to let him go. He askedwhy and Scoggan said, absenteeism and you are notqualified.Henline admitted he had been previously warned onetime for running bad parts. After that warning, he saidhis work improved and he missed only one day whichwas January 16, when he had a strep throat for which hebrought a doctor's certificate. Henline said he alsochecked his parts, 1 out of every 10 as he was advised byBill Carpenter. On operation 30, he said there is one holewhich you have to check and make sure it was not edgesharp. He checked every part. On cross-examination,however, Henline admitted he was absent 36-3/4 hoursduring the month of January and received a verbal warn-ing about excessive absenteeism. He further stated thatRespondent's policy is that, if you are laid off and re-hired, you return as a probationary employee. While atwork however, employees go to the coffee and pop ma-chines at any time and Respondent had not issued anyrestrictions on them doing so.Foreman Wilbur Carpenter testified that in early Feb-ruary he caught Henline talking to fellow employee Cor-nelius at the latter's machine. He asked Henline to stoptalking because he had observed him talking on severaloccasions prior thereto. Steve Cornelius said, "Fuck it,let's go in the office." They went to the office and Fore-man Carpenter reported the incident to Scoggan. Hen-line stated that he felt Carpenter was harassing him, buthe acknowledged that he was talking to other operators,and Scoggan advised him that the Company could nottolerate such talking. Henline agreed that he would nottalk and they returned to work.With respect to the events leading up to the termina-tion of Henline, Foreman Carpenter further testified asfollows:A. Dave came back to work after lay off. We re-called him on, I believe it was, December the 4th,he came back to work. Two days later, he was offwork for some reason and this continued. It seemedthat I could not get a 40-hour week out of Mr.Henline. On January 30th, Henline came into workthree and a half hours late. He did not call me, toinform me that he was going to be late. He just,you know, come in whenever he felt like it and Ihave to shut another job down to replace his posi-tion on that line. He came in and I asked him whyhe was late. And he said, "Well, I won't lie to 'ya."'He said, "I went out and got drunk last night andjust didn't get up."So, I informed him that I would no longer toler-ate his absenteeism and that, since the month of Jan-uary, he had missed 37 and 3 quarter hours in onemonth alone. He said, "Well, Bill, I know it looksbad, but it won't happen again." I said, "Okay. Now,you do realize that you are probationary." And hesaid, "Yeah, I understand that." So, then, I believeit was on the 7th of February, he came up and hesays, "Bill, I've got to have the afternoon off." Iasked him for what reason, and he said he had to goto see a lawyer or go to court or something likethat. There was a lawyer involved.And I said, "Well Dave, we just discussed thislast week. But if you have to go, I will let you offthis time. But, I cannot tolerate any more ofthis."So then, the next day he was involved in thisincident with Steve Cornelius, and then the follow-ing day I believe was the 9th of February he cameinto work approximately 1/2 hour late. He did notcall me and tell me that he was going to be late. Hecame in and I was standing at the desk and hewalked right past me. He went over and punchedin. He went over and got himself a cup of coffee.He walked over to his machine area, turned his ma-chine on, and just stood there and drank his coffeeand stared at me.Scoggan approached him (Carpenter) and asked whywas Dave Henline late. Since he had not inquired as tothe reason for Henline's tardiness he approached Henlineand asked him why was he late. Henline replied, "Oh, Ioverslept." Thereupon, Foreman Carpenter collaberatedwith Scoggan and they decided and did in fact terminateHenline for poor attendance on that same day, February9.622 AMERICAN TOOL & ENGINEERING CO.Charles (Charlie) Johnson testified that during the weekof February 9, after Kim Mack, Dave Henline, and PatGrush were discharged, he asked Scoggan why did hefire Kim, David, and Pat, and the other employees hefired the day before. Scoggan replied, "I don't see whythat is any of your business." Johnson said he laid somepapers down on Scoggan's desk at that time and Scog-gan looked up at him and said, "I told you I'd fight firewith fire." Scoggan then asked him to have most of the fel-lows take off their union badges (penholders), particularlythose guys who have less than 90 days because they will notbe here. Johnson said he then approached his fellowworkers and told everybody to take off the penholders(G.C. Exh. 9). The probationary employees took offtheir penholders.On March 9, while running his machine around 8:50a.m., Johnson said he took a part of his end mill machineand went over to the work station of Doug Stephens onthe conveyors. He asked Stephens if he had a dollar hecould borrow until he could get change for a $20 bill.Stephens reached in his pocket and Foreman RobertAshley walked up and said something and turned aroundas though he was going to write up someone, so he(Johnson) said, "I want a copy of it because Ashleyknew union activity was going on." Ashley told Johnsonto accompany him to Scoggan's office. Foreman Ashleythen told Scoggan that Johnson had threatened him.Johnson denied he threatened Ashley and told Scogganhe had a witness. Scoggan asked who was the witnessand Johnson said, Douglas Stephens. Scoggan said therewas no use in bothering him because "he's a union guy."Scoggan then told Johnson he was going to take hisforeman's word and suspended Johnson for 3 days, tell-ing him it would be left up to the members of the per-sonnel department whether or not he could return towork at Respondent. Johnson said he looked over atAshley and said, "If I said anything to offend you, I'mterribly sorry." Scoggan told him to call in on Tuesdayand he would tell him whether or not to return to work.Johnson said he served as an observer for the Union inthe April election. He continued to testify as follows:Q. What happened after the election if anything?A. Well, after the election was over with, Mr.Pinkerton and Mr. Goff and I think it's Mr. Peter-son, they come into the crib where we held theUnion election and was there for the counting ofvotes; and the girl from the Labor Board took all ofthe votes out of the box, laid them on the table, andopened the box up; and she said, "You can seethere's nothing else in the box."And she folded it up and I counted the "no"votes and the company representative counted the"yes" votes; and we had five votes that were chal-lenged.The girl says, "These five votes will be openedup in Indianapolis, and they will make the decisionat the Labor Board which way they have beenchallenged."JUDGE GADSDEN: The girl, now, is that the rep-resentative of the National Labor Relations Board?A. Yes, sir ...Q. Did you hear anything? What was it again?A. I hear Mr. Pinkerton ask Mr. Peterson whathe was going to do now that they had lost the elec-tion, and Mr. Peterson says, "We haven't lost it yet.I can file petitions and have it tied up for a year andhave another election. We can get it thrown out."Johnson had an accident on the job during which timehe fractured his jaw knocking two teeth loose and tear-ing one bottom tooth from its roots. He left the factoryand went to his personal dentist for extractions. Some-time thereafter, Plant Manager Goff told him to get busyon those teeth for insurance purposes, and Johnson saidhe thereupon secured an appointment with Dr. Parnellfor Friday, April 20, 1979, before he was terminated. Hesaid he reported for the appointment but the dentist wasnot there so he made an appointment for the followingMonday. He testified that he went on Monday for I hourand was told to come back on Tuesday morning, whenhe had the extraction. However, he said he received atelegram from Respondent advising that he was terminat-ed.Johnson said he knew he would not be going to workon Monday if he had an extraction and that he failed tocall in on a previous occasion in 1978 and was not disci-plined therefor. He said no one ever told him if he failedto call in again he would be fired. Nor was he told thatif he violated any company rules he would be terminatedwhen he received his 3-day suspension. The telegramfrom Respondent said he (Johnson) was terminated forbeing AWOL. Thereafter, Johnson acknowledged hehad received a verbal warning on April 19, 1978, for fail-ing to call in. Ashley denied that Johnson told him hewould be off on Monday or on any day during the weekof April 16.Fellow employee Douglas Stephens corroboratedJohnson's earlier testimony that he did not tell BobAshley that he would like to take him outside to fighthim. Instead, when Bob Ashley told them that he did notwant them talking or he would write them up, Johnsonsaid, "Bob Ashley, are you threatening me?"Albert L. McMaken, personnel and purchasing agentfor Respondent, testified that on Monday, April 23,Johnson's failure to report for work generated inquiriesfrom Scoggan, causing him to check Johnson's record.When he found that Johnson had not called in and had ahistory of absenteeism, tardiness, and failure to call in,he, Scoggan, and Bill Goff decided, after consulting withLabor Consultant Peterson, to terminate Johnson for ex-cessive absenteeism, failure to call in, and AWOL. Sincethe policy is to call in within the first 2 hours from thestart of the shift, Johnson was in violation of companypolicy.Foreman Robert Lee Ashley testified that, aroundMarch 8 or 9 after observing Doug Stephens and John-son engaged in considerable conversations, he told John-son to go to his machine and Johnson got red in the face,and said angrily, "If you write me up, I will file a griev-ance." He told Johnson he was not going to write himup and to go back to his machine. Johnson said, "This isnot a threat, this is a promise. If I meet you outside theCompany property ..." and he stopped. Ashley said he623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen told Johnson to come with him to the office whereJohnson denied he threatened Ashley. Finally Johnsonadmitted to threatening him and apologized to him.Scoggan told Johnson he thought a lot of him forowning up to what he did but told him he had to sus-pend him for 3 days for threatening the foreman. John-son accepted the suspension and left the plant.Foreman Ashley testified that he first saw consultantFloyd Peterson in early February 1979 in a meeting aftermanagement learned about the petition. However, it isparticularly noted that the specific date of Peterson'sentry into the labor matter in the plant is not specifiednor reasonably estimated by Respondent.Plant Superintendent John Scoggan further testifiedthat in February he told shop committeemen CharlesJohnson and Vance Battershell that, 5 days ago, Re-spondent had received a petition from the NationalLabor Relations Board or the Union for an election, andhe was going to terminate the shop committee temporar-ily. He requested them to turn in their binders withwhich they used in negotiating with Respondent. Hethanked them for their services in processing the griev-ances with management. He denied he told them that mostpeople in the shop felt they did not need a union, and thathe did not ask them if they supported the Union or to tellany employees to remove the union badges.Plant Superintendent Scoggan denied that he toldDoug Stephens that he and Charlie Johnson were tryingto organize a union at the plant, or that Randy Hively soinformed him.With respect to Charlie Newton, Scoggan denied thathe asked Newton did he think he was crazy, that hewould hire his wife so she could vote union. Nor did hesay anything to him about wearing a union penholder.With respect to conversations held with Joel Dossen,Foreman Wilbur Carpenter testified that, in mid-March,Dossen called him over to his machine to repair it andwhile he was doing so Dossen told him he went to aunion meeting over the weekend because he wanted tolearn what was going on, that Pat Grush was there, andthat he did not understand why Grush was there andwhy he tried to destroy Bob Ashley. Dossen on otheroccasions would ask him what he thought about theunionization. He said the only question he has ever askedDossen was, "Did he have any doubts in his mind, thatthis Union would be any different from any otherunion." He denied he asked Dossen any other questions.On cross-examination, however, he admitted he asked em-ployee Charlie Austin if he were going to attend the unionmeeting. He also admitted he waited around the table to seewho was going to pick up the union literature. He furtheracknowledged that, in February, he saw Newton pick upunion literature in the lunchroom, take it over to his sta-tion, and put it in his toolbox.Carpenter also testified that, in early January, Stephensand Johnson called him to their work stations about aproblem, and when he left Johnson yelled, "This Compa-ny needs a union."With respect to conversations with employee BradHarris, President Pinkerton testified that he received aprofits-and-loss statement on the Company's operation atthe beginning of the fiscal year, October 1. He said that,since January 1979, business has been severly poor andhe thought Respondent should cut its overhead, includ-ing personnel. In late January or early February he ac-knowledged he initiated a conversation with Brad Harrisbecause he had heard Harris was not satisfied with hiswages. He told Harris he was still a trainee, still young,and if he remained in the job he would acquire a lifetimetrade and continue to earn money. He told Harris not tobe so impatient. He continued his conversation withHarris as follows:"And I said, in fact, you know, I am a little dispon-dent now because of what has happened, referringto this petition." I said, "I thought I was reallydoing something good for you people." I said, "Ihave given all the benefits that I could possiblyafford, I've got the best insurance policy we cancome up with, you know, every year we are givingand giving and giving and we have the shop com-mittee, we have the appeals system set up. I amalways walking through the shop every day, but Imake myself available for anyone who has a ques-tion." And I said, "Still people go outside and thinkthat they have to go outside for help." You know,"Some days, I get to feeling like I am some kind ofa Son-of-a-Bitch."Pinkerton denied he asked Harris how he felt aboutthe Union or told him that he would refuse to bargainwith the Union, or that he did not have to give the em-ployees anything. He denied he asked any of the abovequestions or made any of the above statements to em-ployee James Zorger. He denied that he asked any em-ployees about their union activities or interests.The credited evidence of record further established thefollowing facts:1. Foreman Bill Carpenter acknowledged on therecord that during his telephone conversation with em-ployee Charlie Austin in January, he asked CharlieAustin was he going to the union meeting.2. In late January, Foreman Robert Ashley asked em-ployee Joel Dossen had he heard anything about theUnion. Subsequently, Ashley and Dossen discussed theirprior union experiences, as well as which employees (byname) they thought were for or against the Union.3. In late January or early February, Foreman BillCarpenter asked Dossen if anything was said about him(Carpenter) at the union meeting. He also asked howmany employees were present there, and on two occa-sions asked whether employees David Henline, PatGrush or Kim Mack were there.4. In early February, Foreman Miller undisputedlyasked employee James Zorger how he stood on theunion matter.I conclude and find that the above questions (1) bymanagerial persons of Respondent constituted coerciveinterrogation of the said employees about their union in-terest, desires, or activities, in violation of Section 8(aX)(of the Act. The above conduct of Respondent is unlaw-ful because the interrogation was carried on by highranking managerial officials of Respondent, and becausethe employees were not given any assuredness that they624 AMERICAN TOOL & ENGINEERING CO.would not be subjected to acts of reprisal by Respondentfor supporting the Union.5. After a conversation about the Union betweenCharlie Johnson and Plant Superintendent John Scoggan,Mr. Scoggan told Johnson "we will fight fire with fire,"that his (Johnson) brother-in-law (Roger Boggs) on thesecond work shift was engaged in union activity, andScoggan directed Johnson to have his brother-in-law andfellow employees (especially probationary employeeswith less than 90 days tenure) to remove or take off theirunion penholders which they were wearing.6. On January 25, employee Patric Grush directedGrush to remove or take off the penholder he was wear-ing.7. In January or February, Foreman Carpenter toldemployee Charles Newton to get rid of that union litera-ture and directed him to refrain from distributing unionliterature on company property.8. In late February, Plant Superintendent John Scog-gan told employee Charles Newton that someone said he(Newton) liked working for Respondent, but he(Newton) was still wearing those union badges.The above-described utterances by managerial person-nel of Respondent was of a threatening and restrainingcharacter, and as such had a coercive effect upon theemployees exercise of Section 7 protected rights, andtherefore violated Section 8(a)(1) of the Act.9. In early January, Plant Superintendent Scoggan di-rected Foreman Francis Miller to listen out for employ-ees' union activity in the plant, and, in January or earlyFebruary, Plant Superintendent Scoggan told employeeDouglas Stephens that he had heard through the grape-vine that he (Stephens), Charles Johnson and RandyHively were trying to organize a union.I conclude and find upon the foregoing credited evi-dence that such conduct by Respondent led the employ-ees to believe or feel that their organizing activities wereunder surveillance by Respondent. Since such conducthad, or would have a restraining and coercive effectupon the employees Section 7 rights, it was therefore inviolation of Section 8(a)(1) of the Act.·10. In March, Respondent's President Dwight Pinker-ton solicited grievances of the employees during a com-pany meeting by telling the employees in a companymeeting during the organizing campaign, that he did notwant them to feel that they needed a union; that if theyhad a problem he wanted them to come to him.The company-called meetings in March and Aprilwere not usual meetings, but, rather, were held duringthe peak of the employees' organizing campaign with thedesign to frustrate the employees' efforts to organize.Such conduct by Respondent had a coercive and a re-straining effect upon the employees Section 7 rights, inviolation of Section 8(a)(l) of the Act.11. In early February, President Pinkerton told em-ployee Brad Harris, whose testimony I credit, that he(Pinkerton) did not care for unions at all, and that ifHarris wanted a union he (Harris) was calling him (Pin-kerton) a "Son-of-a-Bitch;" that he (Pinkerton) hatedunions; and that if the employees selected the union, theunion could only make him sit down and talk but he didnot have to give anything.12. In January, and again in a company meeting, Presi-dent Pinkerton told employees James Zorger, and otheremployees, respectively, that he (Pinkerton) could do asmuch for the employees without a union as he couldwith a union.I conclude and find upon the foregoing evidence thatsuch conduct by Respondent had a threatening and coer-cive effect upon the exercise of employees' Section 7rights, in violation of Section 8(a)(l) of the Act. Saidconduct also constituted evidence of Respondent'sanimus towards the union activities of its employees.Additionally, and in view of the foregoing unfair laborpractices committed by Respondent, I must now consid-er and determine whether such conduct was related to,or in any way served as a motive for, various actions andnonactions by Respondent on February 9 and thereafter.In this regard, the credited evidence of record estab-lished that the Union's petition for certification was filedon February 2, 1979, and, 7 days later, Respondent dis-charged employees Kim Mack, David Henline, andPatric Grush on February 9, 1979. All three employeeswere still within the 90-day probationary period at thetime of their discharge. Nevertheless, the record showsthat this is the first time Respondent has ever dischargedmore than one employee on any given day.Employee Kim Mack was recently reemployed by Re-spondent. He reported to work an hour late on February9, and proceeded to drink a cup of coffee at his machine.He was immediately summoned to the office of Plant Su-perintendent John Scoggan who advised him that it wasfelt he did not enjoy this type of work and was thereforebeing terminated. Although no other reason was givenfor his discharge at that time, Scoggan testified thatMack was terminated for poor production and slowlearning, and that the discharge took place before helearned about the employees organizing activities. How-ever, on cross-examination, Scoggan acknowledged thatMack's discharge occurred after he learned about theemployees' union activities. He further acknowledgedthat Mack's production was affected to some extent by awater manifold problem with the operation on whichMack worked. By reversing and clarifying his testimonygiven on direct examination, Scoggan confirmed my ob-servations of his demeanor on the stand, that he was nottestifying truthfully with respect to his real reasons fordischarging Mack.Moreover, I find it rather difficult to believe Scogganrehired Mack whom he contends was such a slow per-former. Nevertheless, even if Respondent's reasons, inview of these circumstances, were accepted at facevalue, they again run into question when it is observedthat Mack was among two other probationary employees(Grush and Henline) also terminated on the same day(February 9), only a few days following Respondent's re-ceipt of the Union's petition.Employee Patric Grush was rehired by Respondentand reported to work after a month's layoff on January9. Shortly thereafter, as he walked past President Pinker-ton, the latter asked him how he liked his job and howwas he getting alone. Grush replied. "Fine." As he start-ed to go to work, he was summoned to the office by625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Bob Ashley where Plant Superintendent JohnScoggan negatively asked, "You don't have 90 days doyou?" and when Grush replied,"[No], Scoggan advisedhim that it was with deepest regrets to terminate him,but he had to let him go. Scoggan then asked Grush didhe have anything to do with the Union.4However, at the hearing Scoggan testified that Re-spondent terminated Grush for poor quality and quantityproduction, that Grush had neglected to check partswith a gauge as the job required, and that he had beenwarned about the same. On cross-examination, Scogganacknowledged that the incident regarding Grush's failureto check his parts with the gauge occurred on January30, and that Respondent did not discharge Grush at thattime. The fact that Respondent did not discharge Grushat that time clearly infers that Respondent did not intendto terminate him, but rather to give him a chance tocomply with the check-parts requirement. Consequently,since Respondent had cause to terminate Grush on Janu-ary 30 and did not do so, it's contention that it decidedto discharge him on February 9 for the same reason (fail-ure to check parts), only 6 or 7 days after Respondent'sreceipt of the Union's petition, clearly infers that Grush'sproduction and failure to check parts was a pretext ad-vanced by Respondent to justify its discharge of him.Employee David Henline first worked for Respondentfor less than 90 days between August and November1978, when he was terminated allegedly because he wasnot qualified and because Respondent had to let one mango. Henline was rehired by Respondent and reported towork on December 4, 1978. He signed a union card inJanuary and wore a union penholder and placed someunion literature on the table in the plant's canteen onJanuary 21. Subsequently, during a conference about adisagreement involving Foreman Carpenter, Steve Cor-nelius, and David Henline, in Scoggan's office, Henlineasked Scoggan could management leave the employeesalone (stop harassing them) as far as union business wasconcerned, because he said, the employees do have theright to organize. I credit Henline's testimony that Scog-gan replied, "Well, I don't believe you have your 90days in, and that you have the right to push the union.... You're still probationary help."5When Henline reported to work the next day (Febru-ary 9) 30 minutes late and proceeded to have a cup ofcoffee before working, he was immediately taken to theoffice by Foreman Carpenter and advised by Scogganthat he was terminated for absenteeism and lack of quali-fications. The record shows that Henline was absent 36-3/4 hours during the month of January and that he waslate 3-1/2 hours on January 30, at which time Respond-' Although Scoggan denied he asked Grush anything about the Union,I do not credit his denial. Instead, I credit Grush's testimony to thateffect, not only because I was persuaded by Grush and Scoggan's demea-nor, respectively, but because the evidence of record as a whole suggeststhat Scoggan was trying to make a subtle impression upon Grush andother employees, who learned about Grush's discharge, that Grush wasprobably discharged for engaging in union activity.5 I do not credit Scoggan's denial that he made the latter statementsnot only because I was not persuaded by his demeanor that he was nottelling the truth, but also because said denial is inconsistent with Scog-gan's subsequent termination of Henline, as well as with the tenor andlogical consistency of the evidence of record as a whole.ent told Henline it would not tolerate his continued ab-senteeism. The record does not show that Henline wasspecifically warned about being late. Henline acknowl-edged that he was warned on one occasion for runningbad parts, but said thereafter his parts improved.The evidence is quite clear that Respondent hadgrounds to terminate Henline in January for absenteeismbut neglected to do so. While it is also clear that Re-spondent warned Henline for running bad parts some-time in January, it is undisputed and equally clear thatHenline was rehired by Respondent in December 1978,and showed improvement in his work performance withrespect to parts. Thus, Respondent might have hadgrounds to terminate Henline for performance at thattime it warned him about the bad parts, but it did not doso. Moreover, since it is not shown that Henline ran ad-ditional bad parts after the warning or that he was absentwithout leave after the warning on January 30, therecord does not show that he was discharged for beingabsent or for running more bad parts about which he hadbeen previously warned. Consequently, the only currentinfraction of a work rule committed by Henline on Feb-ruary 9 was his reporting to work 30 minutes late.It may be questionably argued that Respondent hadjust cause for terminating Henline on February 9 forbeing tardy. However, this argument falls into greaterquestion when Respondent's discharge of Henline is re-viewed in conjunction with its statements to Henline onFebruary 8 about his union activity, the previously foundunfair labor practices committed by Respondent duringthe months of January and February, the failure of Re-spondent to comply with its disciplinary procedure in is-suing an oral warning, written warning, suspension, andinvoluntary termination, and Respondent's precipituousand first multiple discharge of three employees (PatGrush, Kim Mack, and David Henline, all probationaryemployees) on one day (February 9).It is particularly noted that Respondent commencedarticulating that Henline was not qualified after it hiredHenline for the second time, and only after its receipt ofthe Union's petition on February 2, and its discussionwith him about his union activities on February 8. Underthe aforedescribed combined circumstances, I am per-suaded that Respondnt's discharge of Henline on Febru-ary 9 was substantially, if not totally, motivated by hisactivities on behalf of the Union.Finally, when Respondent's recent (January and Feb-ruary) history of unfair labor practices and union animus,as found herein, are considered along with the timing,lack of ultimate warning given the discharges, and theprecipitous character of the discharges of Mack, Grush,and Henline, it becomes unequivocally clear that theirdischarges were predicated upon a discriminatorymotive, and, as such, were in violation of Section 8(a)(3)and (1) of the Act. Haynes Industries, Inc., 232 NLRB1092 (1977).After a verbal exchange between employee CharlieJohnson and Foreman Bob Ashley on March 9, PlantSuperintendent Scoggan, in resolving the controversy,denied Johnson's request for Douglas Stephens as a wit-ness, saying "there was no use to bother him because626 AMERICAN TOOL & ENGINEERING CO.he's a union guy." After some discussion, Scoggan toldJohnson he would take the word of his foreman (Ashley)that Johnson had threatened Ashley and thereupon sus-pended Johnson for 3 days. Prior to the above-describedincident, on February 9, Johnson asked Scoggan why hedischarged David Henline and Pat Grush, and Scoggansaid that he did not see why that was any of his (John-son's) business. Going about the business for which heentered Scoggan's office, Johnson laid some papers downon Scoggan's desk. Scoggan looked up and said, "I toldyou I'd fight fire with fire," and he asked Johnson tohave the fellows take off their union penholders.In addition to having contact with the Union in De-cember 1978, Johnson signed a union card in Januaryand distributed union literature on the plant's parking lotafter January 20, 1979. He also served as an observer forthe Union in the April election.In an effort to justify its termination of Johnson, Re-spondent adduced evidence from Johnson's personnelrecord. In response to some of the information in his per-sonnel record, Johnson acknowledged that he received averbal warning on April 19, 1978, for failing to call in.After being suspended for 3 days on March 9, 1979,Johnson failed to report for work on Friday, April 20,1979. He was pronounced AWOL by management a fewminutes after 9 o'clock on April 20. Johnson contendedthat he went to the dentist on April 20, but I am not per-suaded by the evidence that he did or did not in factvisit the dentist on Friday. In any event, the evidence isclear that Respondent terminated Johnson by telegram.In determining whether Respondent's suspension ofMarch 9 and its later discharge of Johnson on April 23were in any way motivated by Johnson's union activity,it is first observed, as herein before found, that Respond-ent had knowledge of Johnson's significant involvementin the employees' organizing drive. Secondly, not onlydid Johnson serve as an observer for the Union in theApril election, but it is noted that, when Johnson askedthat Doug Stephens bear witness to the altercation be-tween himself and Foreman Ashley on March 9, Scog-gan said there was no use since Stephens was a unionguy (possibly inferring union supporters are apt to sup-port one another). Thirdly, in discussing whether or notJohnson threatened Ashley on March 9, Scoggan ig-nored Johnson's denial of the charge and announced thathe would take Ashley's word without further investiga-tion. He then suspended Johnson for 3 days.It was established in this proceeding through the ad-mission of Foreman Bob Ashley, that the essence of thecontended threat against him by Johnson, was that John-son said something to the effect of "meet you off compa-ny property." However, the record shows that Respond-ent was not interested in ascertaining the factual sub-stance of the contended threat on March 9, and Johnsonaccepted the suspension. It is also noted that Respondentagain did not follow its graduated ladder of severity inimposing disciplinary action against Johnson because itdid not establish that it had issued a verbal warning onthe first offense, and a written warning on the second of-fense, prior to Johnson's suspension on March 9. Conse-quently, the evidence is more than ample to infer theconclusion and finding that Respondent's suspension ofJohnson was motivated by Johnson's union activities.Additionally, when Johnson failed to timely (7 a.m.)report to work on Friday, April 20, Respondent con-cluded 2 hours after the start of the shift (9 a.m.) thatJohnson was AWOL and decided to terminate him. Re-spondent consulted with its labor relations consultant,called Johnson by telephone and advised him that he wasterminated, and thereafter transmitted its decision of ter-mination to Johnson by telegram. Johnson received atelephone call from Western Union at 10 a.m. on April20, advising him of the contents of the telegram.Thus, it is readily apparent that while it was well es-tablished that Johnson was late at 9 a.m. on Friday,April 20, there was no way Respondent could have rea-sonably and fairly concluded a few minutes after 9 a.m.that Johnson was going to be AWOL for the entire day.Hence, the premature determination of AWOL for theday, before Johnson had a factual chance to be AWOL,further reveals the discriminatory anxiety of Respondentto terminate Johnson even before he was in fact AWOLfor the day. When the same factual considerations out-lined in evaluating Respondent's discriminatory suspen-sion of Johnson are inserted into the chain of eventswhich occurred in the plant between January and April20, the continuity of Respondent's union animus and dis-criminatory conduct is logically connected to its discrim-inatory discharge of Johnson on April 20. This conclu-sion is inevitable because Respondent's discharge of itslongtime (since 1976) employee Johnson was motivatedby Johnson's active involvement in the Union, of whichfact Respondent was fully aware. The discharge wastherefore violative of Section 8(a)(3) and (1) of the Act.Respondent's efforts to establish cause for its dischargeof Johnson is clearly a pretext to conceal the unlawful-ness of the discharge.Although Respondent tried to show that it had profes-sional advice and knowledge with respect to its compli-ance with the National Labor Relations Act, as amend-ed, it is especially observed that Respondent contends itfirst retained labor managment consultation (Blackstone,Simmons, and Peterson) in early February, notwithstand-ing its flagrant violations of the Act during Januarythrough February 9. The record shows that Respondentfailed to designate or reasonably estimate the specificdate in February on which it retained consultative serv-ices, which would appear to be an easy matter of prooffor Respondent. Consequently, I find that Respondentdid not retain labor management consultative servicesuntil after February 9. If Respondent did in fact retainsuch services prior to February 9, then I further con-clude and find that Respondent did not comply with anycorrect advice which might have been given by suchconsultative services. In fact, the great though successfuleffort to skillfully discharge Charlie Johnson on April 20clearly infers that Respondent was trying to achieve itsobjective (discharge of Johnson) within the scope of thelaw, after it may have had the benefit of consultativeadvise. From Respondent's point of view, unfortunatelyit failed in that effort./627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's Denial of Raises to James Zorger andBrad HarrisRespondent acknowledged that trainee employees re-ceive a raise in wages within 3 to 6 months. Employeetrainee James Zorger was undeniably promised a raiseafter 90 days by Respondent. When trainee Brad Harristook his current position he understood the normal timeto receive a raise was between 60 and 90 days. Respond-ent stipulated that it denied Zorger a raise and therecord shows that Respondent told Zorger he could nothave a raise because the Union filed a petition with theNational Labor Relations Board. In any event, after 10months in their current positions, neither Zorger norHarris has received a raise.In February, Brad Harris told Respondent's president,Dwight Pinkerton, that he felt he deserved a raise andPinkerton asked Harris how he felt about unions. Harrissaid he did not want to talk about it. Pinkerton then toldHarris that if he wanted a union in the plant it was likecalling him (Pinkerton) "a Son-of-a-Bitch"; and that hehated unions.6Also in February, Foreman Francis Millerasked Harris how he stood on this union matter. Re-spondent did not offer any explanation to Harris why itdenied him a raise but the record evidence clearly showsthat Respondent suspected and/or knew of both Zorger'sand Harris' involvement in union activities.Thus, keeping in mind the voluminous evidence of Re-spondent's union animus and unfair labor practices hereinfound, I further conclude and find upon the foregoingevidence that both Harris and Zorger were denied raisesby Respondent because of their and other employees' ac-tivities on behalf of the Union. Respondent's denial ofthe raises under such circumstances were clearly discrim-inatory and violative of Section 8(a)(3) and (1) of theAct. This conclusion is especially true when its alsoborne in mind that Respondent unequivocally stated thatit denied a raise to Zorger because of the Union's peti-tion filed with the National Labor Relations Board. Inother words, Respondent suggested that it was refusingor failing to grant further raises pending the outcome ofthe election. Such a reason for denying a raise is clearlyunlawful as articulated by the Board in The Gates RubberCompany, 182 NLRB 95 (1970). Here, Respondent didnot tell Harris and Zorger that its wage policy would beadhered to regardless of the outcome of the union elec-tion.Respondent's Suspension of James ZorgerThe record further shows that Respondent suspendedemployee James Zorger in July for 3 days allegedly forrunning bad parts. Zorger acknowledged that he ran badparts on several occasions and Plant Superintendent JohnScoggan testified that other employees had been sus-pended for poor quality of work. However, Scoggan ac-knowledged on cross-examination that James Zorger was6 Although President Pinkerton denied Harris' version of their discus-sion. I nevertheless credit Harris' account over Pinkerton's because I waspersuaded by the almost overwhelming consistency of the evidence thatHarris was telling the truth. I received the distinct impression from thedemeanor of Pinkerton that he was favoring Respondent in testifying onthis subject.the first employee suspended for running bad parts.Zorger corroborated Scoggan's testimony by adding thatfellow employees Mike Flesher, Charlie Austin, and FoyPhelphs have also ran bad parts on occasions and Re-spondent did not impose any disciplinary action againstthem. Zorger's testimony was not disputed in this regard.Consequently, I conclude and find upon the foregoingcredited evidence that Respondent has not previouslysuspended employees for running bad parts; that Re-spondent does not have a disciplinary rule which re-quires it to suspend employees for running bad parts, buteven if it does Respondent does not enforce the rule uni-formly; that the record shows that James Zorger partici-pated in union activities in the plant and discussed theUnion with Respondent's president, Pinkerton; thatZorger was asked by Foreman Francis Miller how hestood on the union matter; that Respondent had knowl-edge of Zorger's and other employees organizing activi-ties and had discussed those activities with Zorger; andthat Zorger was singled out for suspension by Respond-ent as a result of Respondent's manifested union animusand the organizing activities of Zorger and employees inan effort to discourage employees from supporting theUnion. Under these circumstances, Respondent's suspen-sion of Zorger was discriminatory and in violation ofSection 8(a)(3) and (1) of the Act.The record also shows that, in January or early Febru-ary, Scoggan told Douglas Stephens that he (Scoggan)had heard through the grapevine that he (Stephens),Charlie Johnson, and Randy Hively were trying to orga-nize a union. Stephens replied, "[N]o." A few days later,while working as an inspector on the day shift, Scoggantold him he was needed on the night shift, and that itwas either the night shift or no work. Although 2 weekslater Stephens was transferred back on the day shift asan operator, he did not want to work the night shift.Since the timing of Stephens' transfer to the night shiftwas immediately subsequent to Respondent's (Scoggan)unlawful interrogation of Stephens, and its antiunion con-versations, it is reasonably established that Respondent'stransfer of Stephens was motivated by his and other em-ployees' union activity. The evidence shows that Re-spondent surmised and in fact had knowledge that Ste-phens was involved in the organizing activities, andtransferred him to discourage him and other employeesfrom joining or supporting the Union. This conclusion isespecially true when the evidence of record is viewed asa whole. Respondent's discriminatory transfer of Ste-phens was therefore a restraint on employees' Section 7rights, in violation of Section 8(a)(3) and (1) of the Act.Although Respondent discontinued its mass issuance ofcotton gloves to all employees, it nevertheless continuedto issue such gloves to employees operating machines orhandling materials which were hot, extremely rough, orinjurious to the skin. Respondent also offered undisputedtestimonial evidence that the employees were wastefulwith their use of the gloves. That is, that it found unfullyworn gloves in the trash and other places of abandon,that the cost of such gloves were constantly increasing,and that, according to its inventory and the rising cost of628 AMERICAN TOOL & ENGINEERING CO.such gloves, it implemented a more economical policyfor the issuance of such gloves.I credit the foregoing undisputed evidence of Re-spondent and find that its explanation for modifying itspolicy (regarding the issuance of gloves) was reasonable.I further conclude and find that the glove policy changewas not discriminatory and violative of Section 8(a)(3)and (I) of the Act.The allegation that Respondent discriminated againstits employees with respect to the issuance of gloves istherefore dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce. They are unfair labor practiceswithin the meaning of Section 8(a)(l) and Section 2(6)and (7) of the Act.V. THE REMEDYHaving found that Respondent is engaged in unfairlabor practiccs warranting a remedial order, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.It having been found that Respondent interfered with,restrained, and coerced its employees in the exercise oftheir Section 7 protected rights, in violation of Section8(a)(1) of the Act by coercive interrogation of its em-ployees about their union interest and activities, by creat-ing the impression that the organizing activities of its em-ployees were under surveillance by Respondent, bygiving employees the impression that efforts to organizethe Union would be futile, by soliciting employee griev-ances for the purpose of causing them to reject theUnion as their collective-bargaining representative, andby threatening employees by telling them Respondentwould fight the Union with fire and ordering them toabandon their union literature, refrain from distributing iton company property and to take off their union pen-holders, the recommended Order will prove that Re-spondent cease and desist from engaging in such unlaw-ful conduct.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from, in any manner what-ever, interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed them by Sec-tion 7 of the Act. N.L.R.B v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).CONCLUSIONS OF LAW1. Respondent, American Tool and Engineering Co.,Inc., is an employer engaged in commerce within themeaning of Sections 2(6) and (7) of the Act.2. Shopman's Local Union No. 726, of the Internation-al Association of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is and has been at all times materialherein, a labor organization within the meaning of theAct.3. By coercively interrogating its employees on var-ious dates during January and early February 1979,about their and other employees union interest or activi-ties on behalf of the Union, Respondent violated Section8(a)(1) of the Act.4. By giving the employees the impression that theiractivities for or on behalf of the Union were under sur-veillance by Respondent, Respondent violated Section8(a)(1) of the Act.5. By soliciting employees' grievances concerning theirinterest and/or activities on behalf of the Union, Re-spondent violated Section 8(a)(1) of the Act.6. By threatening employees in telling them it willfight the Union with fire and ordering them to take offtheir union penholders and to abandon and refrain fromdistributing union literature on company property, Re-spondent violated Section 8(a)(1) of the Act.7. By giving the employees the impression that theirefforts to organize the Union would be futile, Respond-ent violated Section 8(a)(1) of the Act.8. By discriminatorily assigning employees to moreonerous and inconvenient duties or work shifts becausethey engaged in concerted or union activities, in Re-spondent violated Section 8(a)(l) of the Act.9. By discriminatorily suspending or terminating theemployment of employees because they engaged in con-certed or union activities, Respondent violated Section8(a)(3) and (1) of the Act.10. By discriminatorily failing and refusing to grantwage increases to employees because they engage in con-certed or union activities, Respondent violated Section8(a)(3) and (1) of the Act.11. By discriminatorily assigning employees to moreonerous or inconvenient duties or work shifts, Respond-ent violated Section 8(a)(1) of the Act.12. By promulgating and maintaining an overly broadno-solicitation/no-distribution rule, Respondent violatedSection 8(a)(1) of the Act.13. The aforesaid unfair labor practices affect com-merce within the meaning of Sections 2(6) and (7) of theAct.[Recommended Order omitted from publication.]629